Title: C. W. F. Dumas to the Commissioners, 9 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       La Haie 9 Sept 1778
      
      Je fus hier 2 fois chez le g—— F——, et 2 fois chez notre ami. Voici ce qui se passa hier matin à l’Assemblée d’Hollande. Amsterdam présenta son avis pour la non-augmentation de l’Armée, afin d’être inséré dans les Actes de la Republique, ajoutant, que puisque par-là-même il alloit être imprimé pour l’usage de chacun des Membres, qui pourroient le lire à loisir, on ne vouloit pas exiger de la patience de l’Assemblée, d’enécouter présentement la Lecture. Le g—— P—— insista, que puis qu’elle alloit être insérée, elle devoit être lue; et qu’il alloit le faire en sa qualité: on lui répondit, que si cela ne fatiguoit ni le Lecteur, ni le reste, cele ne fatigueroit point les donneurs de l’avis. Le g—— P—— lut, et ne put s’empêcher de marquer par de violentes contorsions sur son siege, les passages fréquents qui lui déplaisoient. Le Corps de la Noblesseécouta d’un air refrogné, et déclara, qu’encore que l’avis qu’il avoit déjà fait insérer, pour protester ne quid respublica detrimenti capiat, &c. fût suffisant, cependant il se proposoit de faire insérer un avis contrecelui d’Amsterdam. Dort alors prit la parole, pour se réserver de s’opposer à l’insertion d’un tel contre-avis, comme contraire à la constitution, et de permettre seulement l’insertion d’un nouvel avis sur la chose-même, mais non comme contre l’avis d’un autre membre de l’Etat. Harlem, à son tour, déclara, que sans s’embarrasser de se rien réserver pour ou contre la forme, elle adhéroit quant au fonds à l’Avis d’Amsterdam. Après tout, l’Avis d’Amsterdam est inséré, comme il devoit l’être. On va l’imprimer pour être distribué à tous les Membres. Il y en aura une centaine d’Exemplaires surnumeraires, dont j’en aurai un, que je me ferai un devoir de vous traduire et envoyer, Messieurs, en son temps.
      Notre Ami est tout à la fois content du succès, et irrité contre le g——P. Il m’a dit que sa conduite n’est point celle d’un homme d’Etats et fin Courtisan à la fois, comme on l’avoit cru: que s’il avoit voulu, faire ce dernier rôle tout en s’entendant sérieusement avec le Parti républicain, on lui auroit aidé à le faire: mais qu’il a perdu la confiance d’Amsterdam, qui est persuadée qu’il fait et fera, par complaisance, tout pour, &c. Que si on avoit encore quelques doutes là-dessus; je n’avois qu’a aller lui demander quelle réponse il avoit à faire à votre Lettre, Messieurs, et que je verrois ce qu’il me diroit. J’ai dit que je n’avois point d’ordre pour cela à produire ou alléguer. Eh bien, m’a-t-il dit, allez-y comme de vous-même. Je lui ai fait sentir que je ne pouvois pas me commettre ainsi, sans vous commettre aussi, Messieurs. Il m’a observé de son côté, en souriant, qu’il falloit donc croire ce qu’il venoit de m’en dire. J’ai tout de suite fait part de cette conversation au g——F——, qui m’a approuvé.
      J’ai l’honneur, Messieurs, de vous confirmer ma Lettre du 4 de ce mois, et d’attendre celui de votre réponse en conséquence. La partie de la Régence d’Amsterdam, que notre Ami se propose de tâter, c’est le Conseil entier de la Ville: car jusqu’ici il s’en est tenu aux Bourguemâitres seulement. S’il réussit, il pourra s’ensuivre des deliberations et de demarches importantes. Le Parti avec lequel vous allez de plus en plus entrer en liaison, Messieurs, par mon canal, c’est, comme en Angleterre, le Parti Whig ou républicain, avec cet avantage qu’il a sur l’opposition Angloise, que dans le sujet principal qui les divise présentement ici, la pluralité des suffrages ne peut rien contre lui. Nous sommes donc présentement sur la seule bonne voie qu’il y ait, pour arriver au point d’éloigner cet Etat de vos ennemis, et de le rapprocher peu à peu de la France et de l’Amérique.
      J’ajouterai historiquement, que Harlem et Dort ont pour Pensionaires Mrs. Van Zeeberg et Boschart, deux hommes de grande capacité, bons républicains, et amis de notre ami.
      Je suis avec mon respectueux dévouement, Messieurs Votre tré-shumble & trés-obéissant serviteur, &c.
     